Title: From Thomas Jefferson to John Taggert, 2 May 1805
From: Jefferson, Thomas
To: Taggert, John


                  
                     Sir 
                     
                     Washington May 2. 05.
                  
                  You were so kind some time ago as to purchase some oil & paints for me at the request of mr Barnes. presuming thence that it is not out of your line to do these things on commission, I take the liberty of requesting you to purchase for me 500. lbs of unground white lead, & to ship the same by the first opportunity to Richmond addressed to Messrs. Gibson & Jefferson of that place—the amount shall be remitted you by myself on reciept of the bill. Accept my salutations.
                  
                     Th: Jefferson 
                     
                  
               